 Case 2:21-mj-00204-MAT Document 1 Filed 04/07/21 Page 1 of 12


               FILED           LODGED
                         RECEIVED


         Apr 07, 2021
         CLERK U.S. DISTRICT COURT
 WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY                                   DEPUTY




                                              MJ21-204
Case 2:21-mj-00204-MAT Document 1 Filed 04/07/21 Page 2 of 12
Case 2:21-mj-00204-MAT Document 1 Filed 04/07/21 Page 3 of 12
Case 2:21-mj-00204-MAT Document 1 Filed 04/07/21 Page 4 of 12
Case 2:21-mj-00204-MAT Document 1 Filed 04/07/21 Page 5 of 12
Case 2:21-mj-00204-MAT Document 1 Filed 04/07/21 Page 6 of 12
Case 2:21-mj-00204-MAT Document 1 Filed 04/07/21 Page 7 of 12
Case 2:21-mj-00204-MAT Document 1 Filed 04/07/21 Page 8 of 12
Case 2:21-mj-00204-MAT Document 1 Filed 04/07/21 Page 9 of 12
Case 2:21-mj-00204-MAT Document 1 Filed 04/07/21 Page 10 of 12
Case 2:21-mj-00204-MAT Document 1 Filed 04/07/21 Page 11 of 12
Case 2:21-mj-00204-MAT Document 1 Filed 04/07/21 Page 12 of 12
